In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00025-CR
         ______________________________


       APRIL SUZANNE RHOTEN, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 241st Judicial District Court
                 Smith County, Texas
            Trial Court No. 241-0768-08




     Before Morriss, C.J., Carter and Moseley, JJ.
                                              ORDER

       Austin Reeve Jackson, counsel for the appellant, has filed a motion to extend time to file the

appellant's brief. The brief was due June 1, 2009.

       In his motion, counsel does not provide the Court with a reasonable explanation of the need

for an extension of time, stating only that he had "been preparing the brief in this matter along with

several other appeals" and that he was preparing for trial and listing three different cause numbers.

This Court interprets Rule 10.5(b)(1) of the Texas Rules of Appellate Procedure as requiring counsel

to provide the Court with specific information to justify the requested extension, including the cause

numbers of the other briefs filed, the dates they were filed, the dates of trials, how long those trials

are expected to last, etc. Generic statements do not provide the required facts and are not adequate

to meet the requirements of the rule. See TEX . R. APP . P. 10.5(b)(1).

       All future motions to extend time must contain case-specific information adequate to justify

the request, or they will be denied.

       In this instance, we grant the motion for an extension, for a period of thirty days from the

original due date of the brief, making the brief now due July 1, 2009. No further requests will be

looked on with favor.




                                                   2
      IT IS SO ORDERED.



                          BY THE COURT



Date: June 9, 2009




                            3